Citation Nr: 1045576	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  97-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to an increased rating in excess of 10 percent 
for the service-connected right wrist disability manifested by 
chronic tendinitis, degenerative joint disease, and reflex 
sympathetic dystrophy, type I.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to December 
1975.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the claim of service connection for an 
acquired psychiatric disorder for additional development in 
November 1998.  

In a July 2003 decision, the Board denied the Veteran's claims.  
The Veteran appealed the July 2003 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2004 order, the Court remanded the claims to the Board for 
readjudication in accordance with a joint motion for remand.  

In January 2005, the Board remanded the claims for additional 
development.

In September 2008, the Veteran and his spouse testified before 
the Board at a hearing that was held via videoconference from the 
RO.  The Veteran consented to proceeding with the hearing even 
though his private attorney was not present at the time of the 
hearing.  A transcript of the hearing has been associated with 
the claims file.  

In August 2010, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA) to 
adjudicate the Veteran's psychiatric disability claim.  The 
requested opinion was received in October 2010.  Because it 
substantiates the Veteran's claim, the Board will proceed with 
the consideration of his case because he is not prejudiced.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder manifested during service, 
was chronic after service, and the weight of the most probative 
evidence shows that his bipolar disorder had its onset in 
service. 

2.  Throughout the period of appellate review, the service-
connected right wrist disability (chronic tendinitis, 
degenerative joint disease, and reflex sympathetic dystrophy, 
type I) is not shown to have been manifested by more than painful 
motion; there is no ankylosis and no neurological symptoms more 
nearly approximating mild incomplete paralysis of the lower 
radicular group.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
psychiatric disability, currently manifested by bipolar disorder, 
is due to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The criteria for the assignment of a rating in excess of 10 
percent for the service-connected right wrist disability 
manifested by chronic tendinitis, degenerative joint disease, and 
reflex sympathetic dystrophy, type I, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.31, 4.40, 4.45, 4.69, 4.71a including Diagnostic Codes 
5214-5215, 4.12a, including Diagnostic Code 8512 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for benefits, 
VA has an enhanced duty to notify a claimant of the information 
and evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim of service connection for a psychiatric disorder has 
been accomplished in light of the fully favorable disposition 
below.  

With regard to the claim for an increased rating, the VCAA duty 
to notify was satisfied by a letter sent to the Veteran in March 
2005, which fully addressed what evidence was required to 
substantiate the claim and the respective duties of VA and a 
claimant in obtaining evidence.  The RO sent the Veteran a letter 
in January 2009 advising him of how VA determines a disability 
rating, as required by Dingess, 19 Vet. App. at 484.  The RO has 
not specifically advised the Veteran of the fifth Dingess element 
(effective date pertaining to the disability).  The Board's 
action below, however, denies an increased rating, so no 
effective date will result from the Board's action.  Accordingly, 
although a document fully meeting the VCAA's notice requirements 
was not provided to the Veteran before the rating decision on 
appeal, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the increased rating claim decided 
below.  First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains all available records from the 
VA and non-VA sources the Veteran identified as having relevant 
records, including the Social Security Administration (SSA).  The 
Veteran has not identified (nor has his service representative), 
and the file does not otherwise indicate, that there are any 
additional pertinent records that should be obtained before the 
appeal is adjudicated by the Board.  

Second, the Veteran was afforded numerous VA examinations 
throughout the appeal period, most recently in April 2009, to 
evaluate the severity of his service-connected right wrist 
disability.  The Board finds that the VA examinations are 
adequate because, as shown below, they were based upon 
consideration of the Veteran's pertinent medical history, his lay 
assertions and current complaints, and because they describe the 
service-connected right wrist disability, including the 
neurological manifestations, in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. Nicholson, 
21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)).   

Furthermore, the Veteran has not asserted, and the evidence does 
not show, that his symptoms have materially increased in severity 
since that evaluation.  See 38 C.F.R. §§ 3.326, 3.327 
(reexaminations will be requested whenever VA determines there is 
a need to verify the current severity of a disability, such as 
when the evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.); see 
also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board 
accordingly finds no reason to remand for further examination.    

Finally, the Veteran has been afforded a hearing before an Acting 
Veterans Law Judge (AVLJ) in which he presented oral argument in 
support of his increased rating claim.  In Bryant v. Shinseki, 23 
Vet. App. 488 (2010), the United States Court of Appeals for 
Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) 
(2010) requires that the Veterans Law Judge who chairs a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  

Here, during the hearing, the AVLJ did not note the bases of the 
prior determinations or the elements that were were lacking to 
substantiate the increased rating claim.  The AVLJ asked specific 
questions, however, directed at identifying whether the Veteran 
had symptoms meeting the schedular criteria for a higher rating.  
The AVLJ did not specifically seek to identify any pertinent 
evidence not currently associated with the claims.  This was not 
necessary, however, because the Veteran volunteered his treatment 
history.  Accordingly, the Veteran is not shown to be prejudiced 
on this basis.  Finally, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2), nor has he identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claim, and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claim.  
As such, the Board finds that, consistent with Bryant, the AVLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claim, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance with 
the December 2008 Board remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to send the Veteran 
a VCAA notice letter complying with the requirements of Vazquez-
Flores v. Peak, 22 Vet. App. 37 (2008).  The RO accomplished this 
by a January 2009 letter.  In any event, the United States Court 
of Appeals for the Federal Circuit vacated the case of Vazquez-
Flores after the Board remand.  See Vazquez-Flores v. Shinseki, 
580 F. 3d 1270 (Fed. Cir. 2009).

The Board's remand also instructed the AMC/RO to obtain 
outstanding VA medical center (VAMC) treatment records from New 
Orleans.  This was accomplished, and the VAMC treatment records 
are currently associated with the claims file.  

Finally, the Board remand instructed the AMC/RO to schedule the 
Veteran for an appropriate VA examination to ascertain the nature 
and etiology of any neurological impairment associated with the 
right hand and wrist.  This was accomplished with an April 2009 
VA examination (and a May 2009 addendum).  

For these reasons, the Board finds that all of the Board's 
December 2008 remand directives have been substantially complied 
with and, therefore, no further remand is necessary.  See Stegall 
v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-
05. 

In conclusion, because all duties to notify and assist have been 
satisfied, the Board will proceed with consideration of the 
merits of the appeal.  


II.  Analysis

A.  Entitlement to Service Connection

The Veteran contends that service connection is warranted for an 
acquired psychiatric disorder.  

The Board finds that the evidence is at least in a state of 
relative equipoise in showing that he has a current psychiatric 
disorder that had its onset during service.  

His service treatment record (STR) shows that he was diagnosed in 
October 1975 with passive aggressive personality and acute 
situational reaction with anxiety and depression.  At his service 
separation examination in December 1975, he complained of 
frequent trouble sleeping, depression or excessive sorry and 
nervous trouble (it was noted that the Veteran would not 
elaborate except to explain that it had to do with family 
problems).  

After his service separation, he continued to seek psychiatric 
treatment.  The post-service treatment records reveal various 
diagnoses, including major depression, generalized anxiety 
disorder, and bipolar disorder, in addition to a personality 
disorder.  The record also reveals a history of drug and alcohol 
use.  

In connection with his present claim, the Veteran has undergone 
numerous VA examinations.  

He underwent an initial VA examination in January 1998.  After 
reviewing the Veteran's history, plus his current complaints, the 
VA examiner diagnosed major depression, single episode; cocaine 
dependence, in remission; nicotine dependence.  The VA examiner 
explained that he did not detect a personality disorder during 
his examination, and although the Veteran was diagnosed with a 
passive-aggressive personality disorder, the examiner opined, "I 
do not feel that was the diagnostic category at this time."  
Rather, the examiner explained, the Veteran had "some sort of 
depression" during service, but "it's very difficult to say if 
that is connected in any way" to his current depression.  
Finally, the VA examiner explained, the Veteran at the present 
time had grief related to his mother death, plus cocaine use, so 
it would require time to determine whether the depression will 
lift now that he is off cocaine. 

The Veteran underwent a second VA examination in November 1999.  
Based on the examination results, the VA examiner diagnosed 
bipolar disorder, mixed; marijuana abuse/dependence, in 
remission; and cocaine abuse/dependence, in remission.  After 
reviewing the medical records and performing a clinical 
interview, the examiner opined that he was unable to determine if 
the Veteran solely manifested a depressive disorder during his 
period of active duty service.  

At a third VA examination, in November 2002, a VA examiner opined 
that it was unlikely that any nexus existed between the current 
psychiatric diagnosis and the acute situation reaction during 
service.  The VA examiner stated however, that it was difficult 
to clearly establish a single primary psychiatry diagnosis in the 
Veteran's case due to the conflicting effects of an underlying 
personality disorder and the prior history of substance abuse.  

Then, another VA examiner, in May 2005, opined that the Veteran's 
behavioral disorder and personality disorder began in childhood.  
His anxiety was lifelong, and his depression was situational.  
The VA examiner concluded that since the Veteran's acute anxiety 
and depression were situational, any current depression was not 
related to his service.  

Similarly, at an April 2009 VA examination, the VA examiner 
opined that the Veteran did not have a current psychiatric 
disorder related to his service.  Rather, he had a personality 
disorder that preexisted service, and he had periods of 
exacerbation brought on by stress, which lead to depression and 
anxiety.  

Also of record, a physician wrote in March 2002 that it was more 
likely than not that the diagnosis of acute situational reaction 
with anxiety and depression made during service, was the prodrome 
of the Veteran's present psychiatric illness.  

In light of this conflicting evidentiary record, in August 2010, 
the Board referred the matter to the Veterans Health 
Administration (VHA) for an expert medical opinion.  

In October 2010, a VA psychiatrist responded.  The expert noted 
that he reviewed the Veteran's entire claims file.  The expert 
then thoroughly summarized the Veteran's pertinent history.  In 
fact, the expert quoted from the Veteran's STR and his post-
service treatment records.  Based on this review, the VA expert 
found that in light of the Veteran's lifetime course of symptoms, 
he carried a diagnosis of cocaine dependence; alcohol dependence; 
and opiate dependence.  (The examiner was unable able to state 
with certainty whether these drug dependence diagnoses were in 
remission or currently active.)  The expert also found that the 
Veteran carried a diagnosis of mood disorder, not otherwise 
specified, most likely bipolar affective disorder, type I with a 
history of psychotic features; possibly bipolar affective 
disorder, type II with a history of psychotic features; rule out 
organic mood disorder secondary to cocaine use.  (The examiner 
explained that it was not possible from his review of the records 
to determine with certainty whether the Veteran had bipolar 
disorder type I, with a history of manic episodes, or bipolar 
disorder type II, with episodes of hypomania caused by a primary 
mood disorder, and episodes of mania caused by cocaine use.)  The 
expert also determined that he saw no clear evidence from the 
available records of a persistent, lifelong pattern of behavior 
meeting the criteria for a personality disorder.

The expert then summarized that the Veteran's records clearly 
revealed a lifelong pattern of mood symptoms, and also a lifelong 
pattern of drug use.  The expert found that the most difficult 
issue to clearly decide was whether all of the Veteran's mood 
symptoms were the result of cocaine use, or whether the Veteran 
had a primary mood disorder and also used cocaine.  In the 
expert's opinion, the evidence suggested that the Veteran had 
both bipolar disorder and cocaine dependence.  The examiner based 
this opinion on the evidence showing a "classic sleep 
disturbance of a bipolar disorder hypomanic, manic, or mixed 
state," which is the opposite of what would be characteristic of 
cocaine use.  Also, the Veteran described worsening of his 
symptoms when incarcerated, which more likely represented a 
continuation of symptoms during an extended period of sobriety 
from cocaine.  Likewise, the Veteran consistently described 
worsening of his symptoms when his mood stabilization medications 
were removed (when he was incarcerated in jail), which also 
indicated that he had a primary mood disorder subject to 
worsening when his medications were discontinued.  Plus, the 
Veteran had improved mood symptoms on medication; the specialist 
explained that mood symptoms resulting from cocaine use would not 
respond to these medications.  Finally, the evidence appeared to 
show that the Veteran's mood disorder started before he was using 
cocaine.  For these reasons, the expert opined that the Veteran 
had an Axis I mood disorder, which was symptomatic during 
service, and he has also had cocaine dependence.

The VHA expert then opined that the Veteran's cocaine dependence, 
alcohol dependence, and opiate dependence were not etiologically 
related to or occurring during his active service.  The Veteran's 
STR, however, "clearly documents" that his mood disorder, NOS 
("most likely bipolar affective disorder, type I with a history 
of psychotic features"), was present during service.  The 
examiner explained that the evidence did not show cocaine use 
during this time (or until the 1980s).  Therefore, the records 
suggested that the disorder described at his October 1975 mental 
health evaluation was either bipolar disorder, type I, current 
episode mixed state, or bipolar disorder, type II, current 
episode mixed state.  The expert explained that the diagnosis of 
acute situational reaction with anxiety and depression during 
service should, in retrospect, be changed to bipolar disorder.

The VHA expert then noted that the question of whether this 
disorder was etiologically related to the Veteran's service in 
the service was more difficult to determine with any certainty, 
but the stress of his service activities may have contributed to 
the onset of the disorder.  The expert also found that it is 
likely that the service-connected right wrist symptomatology has 
significantly contributed to the persistence of his mood 
disorder.  

Finally, the VHA expert analyzed the other VA opinions of record.  
He noted that the March 2002 VA physician's opinion shows that 
rather than being a mere prodrome of the current diagnosis, the 
Veteran's medical records document the presence of symptoms which 
meet criteria for his current diagnosis in October 1975.  The VA 
expert then provided several reasons for why he disagreed with 
the conclusions of the October 2001, November 2002, and May 2005 
VA examiners.  

The Board finds, upon review, that the October 2010 VHA expert's 
opinion is the most probative evidence of record on this issue.  
The expert carefully reviewed the pertinent history of the case, 
then provided a clear opinion with extensive supporting analysis.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
Accordingly, the Board finds the evidence supports the claim and 
that service connection for bipolar disorder is warranted.  

B.  Entitlement to an Increased Rating

The Veteran also contends that a rating higher than 10 percent is 
warranted for his service-connected right wrist disability.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, 
however, may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
that different (staged) ratings may be warranted for different 
time periods during the period of appellate review beginning 
within one year of his July 1996 increased rating claim.

Disabilities of the wrist are rated under the criteria of 38 
C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  Under Diagnostic 
Code 5215 (limitation of motion of the wrist), a rating of 10 
percent is assigned for dorsiflexion less than 15 degrees or for 
palmar flexion limited in line with the forearm.  A 10 percent 
rating is assigned regardless of whether the involved extremity 
is the major (dominant) wrist or the minor (non-dominant) wrist.  
(There is no provision for a rating higher than 10 percent.)  
Diagnostic Code 5214 (ankylosis of the wrist) provides ratings 
for ankylosis of the right.  Under VA rating criteria, normal 
range of motion of the wrist is dorsiflexion to 70 degrees and 
palmar flexion to 80 degrees.  38 C.F.R. § 4.71a, Plate I.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).  Accordingly, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying the 
schedular criteria, consider granting a higher disability rating 
when functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated use, 
if those factors are not considered in the rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet.  
App. 202 (1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding 
arthritis) are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Similarly, degenerative arthritis, 
where established by x-ray findings, will be rated on the basis 
of limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Disabilities of the lower radicular group, involving the 
intrinsic muscles of the hand and the flexors of wrist and 
fingers, are rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8512, which provides that a 20 percent rating is assigned for 
mild incomplete paralysis of the major and minor extremity.  
Moderate incomplete paralysis will be rated as 40 percent 
disabling in the major upper extremity, and 30 percent in the 
minor extremity.  Severe incomplete paralysis of the lower 
radicular group will be rated as 50 percent disabling in the 
major upper extremity, and 40 percent in the minor extremity.  
Complete paralysis of the lower radicular group will be rated 70 
percent disabling for the major extremity and 60 percent for the 
minor extremity.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than the 
type picture for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand for 
rating purposes.  38 C.F.R. § 4.69.  

Finally, the Board notes that the joining of schedular criteria 
in the rating schedule by the conjunctive "and" in a diagnostic 
code does not always require all criteria to be met, except in 
the case of diagnostic codes that use successive rating criteria, 
where assignment of a higher rating requires that elements from 
the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 
(2009).  

Here, the Board finds in comparing the Veteran's right wrist 
symptoms to the rating criteria, that the service-connected 
disability does not warrant an evaluation in excess of the 
currently assigned 10 percent.  

As an initial matter, the Board notes that the Veteran is shown 
to be right handed.  This will, accordingly, be considered the 
dominant hand for rating purposes, as defined under 38 C.F.R. 
§ 4.69.  

The pertinent evidence throughout the period of appellate review 
includes extensive VA outpatient treatment records, including 
primary care and emergency room notes, showing that the Veteran 
complained of painful motion, swelling, and stiffness of the 
right wrist.  The evidence does not, however, demonstrate 
ankylosis.  To the contrary, range of motion testing at an August 
1996 VA examination showed dorsiflexion to 65 degrees and palmar 
flexion to 70 degrees.  A September 1999 VA examination revealed 
that the Veteran wore a splint and had tenderness over the radial 
lunate joint dorsally, but extension was to 65 degrees; flexion 
to 70 degrees; radial deviation to 15 degrees; and ulnar 
deviation to 35 degrees.  There was no swelling or gross 
deformity, and X-rays were negative.  Subsequent range of motion 
testing at VA in October 2000 was comparable.  

During an October 2001 VA examination, the Veteran complained of 
worsening pain over the last three years, and he wore a wrist 
splint, but range of motion testing revealed flexion to 60 
degrees; extension to 45 degrees with pain; radial deviation to 
10 degrees; ulnar deviation to 30 degrees; pronation and 
supination to 90 degrees.  There was tenderness only in 
extension.  X-rays were normal; an MRI showed degenerative 
changes.  The assessment was degenerative joint disease of the 
wrist.  At an October 2002 VA examination it was noted that the 
Veteran had normal range of motion with only subjective 
complaints of discomfort, fatigability, incoordination, loss of 
movement, and loss of strength with use.  

At a May 2005 VA examination, range of motion testing showed 
dorsiflexion limited to 60 degrees due to pain; palmar flexion 
limited to 60 degrees due to pain; ulnar deviation to 45 degrees; 
and radial deviation to 20 degrees.  There was no ankylosis.  X-
ray and MRI results were reviewed.  The VA examiner's assessment 
was mild tendonitis without swelling, but preventing heavy use of 
the right wrist.  In a January 2007 addendum, the VA examiner 
explained that the Veteran's range of motion was normal actively 
and, therefore, normal passively.  There was no addition 
limitation of motion on repetitive use.  

During VA physical therapy in January 2009, flexion was to 75 and 
90 degrees; extension to 40 and 55 degrees; ulnar deviation to 30 
degrees; and radial deviation to 15 degrees.  Also, 
characteristic of the Veteran's complaints throughout the appeal 
period, a July 2008 VA home care note shows that the Veteran 
complained of wrist pain that would come and go with activity.  

More recently, in April 2009, the Veteran underwent another VA 
examination.  He complained of tenderness in the thumb and 
extensor tendon sheath, rather than the wrist joint.  Range of 
motion testing showed dorsiflexion to 80 degrees; palmar flexion 
to 80 degrees; radial deviation to 45 degrees; ulnar deviation to 
20 degrees.  There was no objective evidence of pain following 
repetitive motion and no additional limitation of motion after 
repetitive use.  There was no ankylosis.  There was tenderness in 
the extensor tendon of the thumb radiating into the IP joint and 
accentuated with full flexion of the thumb across the palm.  
Physical examination of the hand showed "moderate" decreased 
hand strength and dexterity.  Prior studies were reviewed.  The 
VA examiner's assessment was normal right wrist with minimal 
extensor tendonitis of the thumb.  

The Board finds, in summary, that this evidence establishes that 
the Veteran's right wrist disability is manifested by limited 
motion due to pain.  There is, however, no indication of 
ankylosis.  Accordingly, a higher rating is not warranted under 
the diagnostic criteria pertinent to the wrist, Diagnostic Codes 
5214 and 5215.  

The Board also finds that a higher (or separate) rating is not 
warranted for neurological manifestations.  At a VA neurological 
examination in April 2009, the examiner diagnosed the Veteran 
with reflex sympathetic dystrophy (RSD).  The remaining evidence, 
however, demonstrates that the Veteran's RSD symptomatology is 
not manifested by mild incomplete paralysis of the major 
extremity, as required for a compensable evaluation under 
Diagnostic Code 8512.

At VA in February 2000, the Veteran complained of worsening 
difficulty with activities of daily living (ADLs) due to pain 
along the radial aspect of the base of the 1st finger, left hand, 
and thumb.  On examination at VA in November 2000, by contrast, 
sensation was intact.  A May 2001 VA MRI showed, in summary, 
degenerative changes, but no evidence of carpal tunnel syndrome 
or other abnormality.  Similarly, a private evaluation in 2002 
shows that the Veteran complained of inability to use his right 
hand, but sensation was intact on physical examination.  A March 
2002 VA emergency room record shows that the Veteran denied any 
numbness, tingling, or increased weakness.  Physical examination 
showed sensation intact.  

The Veteran then underwent a VA neurological examination in 
November 2002.  He reported being diagnosed with carpal tunnel 
syndrome (CTS), but the examiner noted that prior testing was 
negative for CTS.  Based on the VA examination results, the 
examiner determined that there was no clinical evidence of CTS, 
but he referred the Veteran for further testing.  (The record on 
appeal does not show that follow-up testing was performed.)  

During an April 2004 VA neurological consultation, the Veteran 
complained of being diagnosed with CTS two years prior, but 
physical examination showed no focal deficits except for 
decreased sensation to light touch.  Phalen's and Tinel's tests 
were positive, and the assessment was CTS by history.  A March 
2005 VA primary care note shows that the Veteran complained of 
intermittent paresthesias over all medial fingers with inability 
to use his right hand.  It was noted, however, that a July 2004 
EMG showed no CTS.  Also, physical examination showed no swelling 
or tenderness, and Tinel's sign was negative.  

The Veteran underwent another VA neurological examination in May 
2005.  The Veteran complained of pain in the right wrist with 
throbbing into the right thumb, but the VA examiner found that 
there was no neurological diagnosis.  

The Veteran continued to seek outpatient treatment at VA, and an 
April 2008 VA follow-up note shows that the Veteran had right 
hand numbness questionably related to sleep position.  Then, 
during a December 2008 VA orthopedic consultation, the Veteran 
complained of constant right wrist pain and swelling, but he 
denied tingling or numbness.  (The Veteran was put in a short-arm 
cast.)   He underwent nerve conduction studies (NCS) at VA in 
December 2008, which showed that although he complained of 
numbness in his right hand, there was no evidence of CTS or 
neuropathy in the right upper extremity.  

During physical therapy at VA in January 2009, sensation was 
intact to light touch.  On follow-up later in January 2009, it 
was found that the Veteran was overreactive regarding pain, and 
he poorly tolerated light touch.  

During a January 2009 VA orthopedic consultation, he again 
complained of constant pain and swelling, but he denied tingling 
or numbness.  

More recently, at the April 2009 VA neurological examination 
(resulting in the diagnosis of RSD), the Veteran complained that 
his right hand would get stiff and painful, and he endorsed 
paralysis, stiffness, numbness, and paresthesias, plus tingling 
in the entire hand.  Physical examination, however,  showed 
normal sensory examination, and the examiner noted that the 
function of the joint was not affected by a nerve disorder.  The 
Veteran wore a brace and had a bilateral intention tremor.  The 
VA examiner noted the December 2008 NCS results.  Based on the 
examination results, the VA examiner diagnosed RSD related to the 
Veteran's wrist being casted for approximately three months.  The 
VA examiner indicated that there was no nerve dysfunction.  The 
examiner explained (based on his medical experience and the 
literature) that RSD can occur from prolonged nerve trauma such 
as a cast being placed over an extremity or joint for a prolonged 
time.  In a May 2009 addendum, the VA examiner clarified that 
there were no objective findings.  No specific nerves were 
involved and no objective wrist findings would be seen 
objectively or with X-rays.  RSD need not be associated with pain 
on motion or other functional limitations.  The VA examiner 
opined that the Veteran more likely than not suffers from Type I 
RSD, which has no demonstrable nerve lesions, but can be as 
disabling.  He had symptoms involved severe burning pain and 
stiffness.  (The examiner also included a Wikipedia article 
addressing RSD.)

The most recent, pertinent evidence consists of a March 2010 VA 
rheumatology follow-up note indicating that the Veteran 
complained of right hand and wrist pain.  The examining 
rheumatologist reviewed NCS, MRI, and X-rays results.  The 
assessment was that the Veteran had had chronic pain in the web 
space of the right thumb/index finger for 35 years, but all 
testing, including X-rays, NCS, sed rate, uric acid, and 
rheumatoid factor, were normal.  The Veteran, however, did have 
an increased mean corpuscular volume (MCV) and mild 
hypoalbuminemia.  The rheumatologist determined that these 
finding might represent reflex sympathetic neuropathy.  

The Board finds that this evidence, in summary, demonstrates 
occasional subjective complaints of neurological symptoms such as 
tingling and numbness.  The Veteran's complaints, however, are 
shown to be irregular; he would often expressly deny such sensory 
symptoms.  The April 2009 VA examiner specifically identified 
that there was no nerve dysfunction or objective wrist findings.  
This symptomatology does not more nearly approximate "mild" 
incomplete paralysis of the right hand due to RSD.  Accordingly, 
a compensable rating is not assignable on this basis under 
Diagnostic Code 8512.  See 38 C.F.R. § 4.31.  

In conclusion, the Board finds that an evaluation higher than 10 
percent is not warranted for the service-connected right wrist 
disability.  

The Board has considered whether a higher rating is assignable 
under any other applicable diagnostic code.  For instance, under 
Diagnostic Code 5228, a 20 percent rating is assignable for 
limitation of motion of the thumb with a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  See 38 C.F.R. § 4.71a.  
Here, however, the April 2009 VA examination revealed that the 
Veteran had full flexion of the thumb across the palm.  Although 
the Veteran had tenderness accentuated with full flexion, there 
is no indication that his flexion was limited (and involved a gap 
of more than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers).  
Accordingly, a higher rating is not warranted on this basis.  The 
Board finds no other potentially applicable diagnostic codes.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In making the above determinations, the Board recognizes that the 
Veteran has continuously complained of severe pain.  His 
complaints, however, are overall contradictory and inconsistent, 
which reduces the reliability of his assertions.  For instance, 
during VA treatment in March 2008 he reported having wrist pain 
sometimes "almost unbearable" and involving an inability to 
hold almost anything.  By comparison, a February 2008 VA 
treatment note (the month prior to his complaints of "almost 
unbearable" pain), he reported having right arm and hand pain 
usually only a level "3" in severity, with brief, intermittent, 
throbbing pain, relieved "very well" by medication.  He 
indicated that his level of pain was acceptable and manageable.  
Also, as indicated, he sometimes endorsed, but other times 
denied, experiencing neurological symptoms.  

Additionally, the April 2004 and January 2009 VA treatment notes 
indicate that the Veteran was poorly tolerated and had decreased 
sensation to light touch, which is an indication of overreaction, 
as indicated by the January 2009 VA treatment note.  

In light of this inconsistent nature of his reported 
symptomatology, along with other evidence showing a diagnosis of 
bipolar disorder with psychotic features and cocaine dependence, 
the Board finds that the Veteran's assertions are too unreliable 
to be considered credible evidence supporting his claim.  Dalton 
v. Nicholson, 21, Vet. App. 23 (2007); Caluza, 7 Vet. App. at 511 
(in weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness); see also Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency -- "a legal 
concept determining whether testimony may be heard and 
considered" -- and credibility -- "a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.")).  

"Staged ratings" are not warranted because the schedular 
criteria for a higher rating were not met at any time during the 
period under appellate review.  See Hart, 21 Vet. App. at 505.  

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted because the applicable rating criteria, as shown, 
reasonably describe the Veteran's disability level and 
symptomatology.  In fact, the schedular criteria of 38 C.F.R. 
4.71a, which provide ratings for orthopedic disabilities, 
specifically contemplate functional limitations due to such 
factors as pain and limitation of motion.  See DeLuca, 8 Vet. 
App. 202.  Accordingly, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings under 
38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

Service connection for bipolar disorder is granted.  

An increased evaluation in excess of 10 percent for the service-
connected right wrist disability manifested by chronic 
tendinitis, degenerative joint disease, and reflex sympathetic 
dystrophy, type I, is denied.


REMAND

In the recent case of Rice v. Shinseki, the Court of Appeals of 
Veterans Claims (CAVC) held that a claim for a TDIU was not 
always a freestanding claim.  Rather, it may be an aspect of a 
claim for an increased rating (a total rating based on individual 
unemployability) for the underlying disability(ies).  The claim 
may be expressly raised (e.g., by filing a VA Form 21-8940) or 
"reasonably raised by the record," and the claim may be filed 
as a component of the initial claim or as a claim for an increase 
rating for a service-connected disability.  If a Veteran asserts 
entitlement to a TDIU during the appeal of the initial evaluation 
assigned, such as in the present case, the issue is part of the 
underlying claim for an increased initial evaluation.  22 Vet. 
App. 447 (2009).  

In light of the CAVC's decision in Rice, the Board finds that the 
Veteran has raised the issue of entitlement to a TDIU as part of 
his claim for a higher rating for the service-connected right 
wrist disability and the now-service-connected psychiatric 
disability.  

A decision by the Board on the Veteran's TDIU claim would, at 
this point, be premature, because assignment of an initial rating 
for the now-service-connected psychiatric disability will impact 
whether the Veteran satisfies the schedular (numerical) 
requirements for a TDIU rating, as set forth in 38 C.F.R. 
§ 4.16(a).  As such, the claims are inextricably intertwined and 
must be considered together.  See Henderson v. West, 12 Vet. App. 
11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should fully adjudicate the 
matter of assigning an initial rating for the 
now-service connected psychiatric disability.  
Thereafter, unless a schedular total (100 
percent) disability rating is otherwise 
awarded, the RO should undertake any further 
development warranted with regard to the 
remanded claim for a TDIU rating, to include 
scheduling the Veteran for a VA examination 
to ascertain whether the service-connected 
disabilities alone preclude him from 
performing all forms of substantially gainful 
employment.

2.  Then the RO should readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period to respond.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


